Signed: March 6, 2020
                                                                                                    NORTH CAROLINA WESTERN
                                                                                                             MEMORANDUM
                               Date:     March 6, 2020
                                  To:    Robert J. Conrad, United States District Judge
                                  CC:
                               From:     Jason M. Kemp, Sr. United States Probation Officer
                             Subject:    COULBOURNE, Garnett
                                         Dkt. No. 3:08CR00259-006
                                         REQUEST FOR APPROVAL TO DESTROY SEIZED PROPERTY


      On 07/25/2019, the Probation Office seized an Apple iPhone SE from the defendant during a warrantless search operation.
      His supervision term subsequently expired on 08/06/2019, and he is no longer on supervised release. This Probation
      Officer’s recent attempts to locate the defendant for return of the seized property were unsuccessful. However, on
      01/30/2020, USPO Asa Gravley randomly encountered the defendant at a local gas station. USPO Gravley and I had a
      FaceTime conversation with the defendant wherein I informed him that I had his former cell phone in our evidence vault
      that was able to be returned to him. An appointment was scheduled for the defendant to pick the item up that afternoon,
      but he failed to report. As the Probation Office has no way to contact or locate the defendant, it is respectfully requested
      that Your Honor authorize destruction of the Apple iPhone SE seized from the defendant on 07/25/2019.

      Thank you for your time and attention to this matter. Please do not hesitate to contact me at 704-350-7617, should you
      have any questions.




       THE COURT ORDERS:

       ☒ Destroy Seized Property as Requested
       ☐ Do Not Destroy Seized Property
       ☐ Return Seized Property to the Defendant
